                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                               No. 3:19-cv-221-MOC-DCK

  WILLIAM SCOTT CAMERON,

            Plaintiff,
                                                       STIPULATED PROTECTIVE ORDER
            v.

  THE   UNIVERSITY  OF     NORTH
  CAROLINA AT CHARLOTTE et al.,

            Defendants.


       The parties enter into this Stipulated Protective Order to facilitate the exchange of

documents and information. Unless modified pursuant to the terms contained herein, this Order

shall remain in effect through the conclusion of this litigation.

       1.        William Scott Cameron (“Plaintiff”) filed this lawsuit against The University of

North Carolina at Charlotte (“UNC Charlotte”), Philip L. Dubois, Michael Hill, Judy Rose, Darin

Spease, Kim Whitestone, Scott Byrd, Jeanne Madorin and Jeremy Feldman. Plaintiff’s complaint

arises from his suspension from UNC Charlotte Men’s Tennis Team and alleges constitutional

claims brought under the Fourteenth Amendment of the United States Constitution, Article I, § 19

of the North Carolina Constitution and 42 U.S.C. §1983 and claims for common law civil

conspiracy, breach of contract, negligent hiring and supervision, negligence, defamation, and

intentional infliction of emotional distress. Following this Court’s entry of a discovery scheduling

order, the parties exchanged an initial round of written discovery. Plaintiff seeks, or may seek in

the future, discovery of, among other things, confidential and sensitive information concerning

UNC Charlotte, its employees or former employees, and students and applicants, some of which

information is protected under North Carolina’s State Human Resources Act (“SHRA”), the



      Case 3:19-cv-00221-MOC-DCK Document 63 Filed 05/20/20 Page 1 of 8
Family Educational Rights and Privacy Act of 1974 (“FERPA”), the North Carolina Identity Theft

Protection Act, the North Carolina Public Records Act, and other applicable laws. Likewise,

Defendants seek discovery of, among other things, certain of Plaintiff’s financial and medical

records, some of which is information protected under the Health Insurance Portability and

Accountability Act of 1996 (“HIPAA”).

       2.        As a means of avoiding dispute with respect to the parties’ requests for confidential

information, the parties have agreed to produce confidential information, including information

subject to confidentiality protections under the aforementioned privacy laws, pursuant to the terms

of this Order.

       3.        Any party or non-party producing or filing documents or other materials in this

action may designate such materials and the information contained therein that constitutes

confidential and sensitive business or personal information, or information made confidential

under the aforementioned privacy laws concerning UNC Charlotte, its employees or former

employees, and current or former students or applicants, as subject to this Order by stamping

“Confidential” on the front of the document or on the portion(s) of the document for which

confidential treatment is designated.

       4.        The parties shall have the right to designate as “Confidential” any part or the whole

of any answers to discovery, answers to interrogatories, answers to requests for admission,

deposition transcripts, responses to production requests, documents, expert reports, disclosures,

exhibits, or deposition testimony or other information that the parties deem to be confidential. Any

document, discovery responses, testimony, or other information that the parties have designated as

“Confidential” shall constitute confidential information under this Order, both in form and

substance.




                                                   2
      Case 3:19-cv-00221-MOC-DCK Document 63 Filed 05/20/20 Page 2 of 8
       5.      Deposition testimony can be designated by the parties as “Confidential.” Such

designation will be made on the record if possible, but the parties can designate portions of such

testimony as “Confidential” by providing written notice of such designation to the opposing party

within thirty (30) days of the deposition to be designated as “Confidential.” Until thirty (30) days

after the deposition, all deposition testimony shall be treated by the parties as “Confidential.”

       6.      Information designated for confidential treatment provided by any of the parties

shall be used strictly in accordance with the terms in this Order and solely for the purpose of

prosecution or defense of this action. At no time shall such information be disclosed to or used by

any person, corporation, or entity except as permitted by this Order.

       7.      The parties, their attorneys, and anyone else acting on their behalf shall take such

precautions with “Confidential” information as are necessary to strictly maintain its confidentiality

and comply with the terms of this Order.

       8.      Except with the prior written consent of the individual or entity designating a

document or portions of a document as “Confidential,” or pursuant to prior Order after notice, any

document, transcript or pleading given “Confidential” treatment under this Order, and any

information contained in, or derived from any such materials (including but not limited to, all

deposition testimony that refers to, reflects or otherwise discusses any information designated

“Confidential” hereunder) may not be disclosed other than in accordance with this Order and may

not be disclosed to any person other than: (a) the Court and its officers; (b) named parties to this

litigation; (c) counsel for the parties, whether retained outside counsel or in-house counsel and

employees of counsel assigned to assist such counsel in the preparation of this litigation; (d) court

reporters, their staffs, and professional vendors to whom disclosure is reasonably necessary for this

litigation; (e) fact witnesses in preparation for or while testifying at a deposition (provided that no




                                                  3
      Case 3:19-cv-00221-MOC-DCK Document 63 Filed 05/20/20 Page 3 of 8
fact witness shall be shown confidential documents by the non-producing party unless the fact

witness originally authored or received the confidential information prior to and independent of

this lawsuit); (f) present or former employees of the producing party in connection with preparing

for depositions in this action (provided that no former employees shall be shown confidential

documents by the non-producing party prepared after the date of his or her departure); and (g)

experts specifically retained as consultants or expert witnesses in connection with this litigation.

       9.      Documents produced pursuant to this Order shall not be made available to any

person designated in Subparagraph 8(e)-(g) unless such person has first read this Order, agreed to

be bound by its terms, and signed the declaration of compliance attached hereto as Exhibit A.

       10.     If a party other than the designating party intends to file materials that have been

designated as “Confidential,” then the party filing the materials shall provisionally file those

materials under seal along with a Motion to Seal pursuant to Local Civil Rule 6.1 stating solely

that another party has designated the materials as confidential. If the designating party seeks to

have the materials remain under seal, the designating party shall set forth such reasons in its

response to the Motion to Seal.

       11.     In the event that any party disagrees with any designation made under this Order,

the parties shall first try in good faith to resolve the disagreement informally. If the dispute cannot

be resolved, the party objecting to the designation may seek appropriate relief from this Court. In

seeking intervention by the Court, the party asserting the designation as confidential shall bear the

burden of demonstrating that the information is entitled to protection under this Order or other

applicable law. During the pendency of any challenge to the designation of a document or

information, the designated document or information shall continue to be treated as “Confidential”

subject to the provisions of this Order.




                                                  4
      Case 3:19-cv-00221-MOC-DCK Document 63 Filed 05/20/20 Page 4 of 8
        12.     The producing party’s inadvertent production of any documents, transcripts, or

other materials without confidential treatment shall not be deemed a waiver of the producing

party’s claim of confidentiality as to that material. If the producing party wishes to afford

confidential treatment to any material after production, the producing party shall notify the

receiving party that the material is designated as “Confidential.” If the receiving party disagrees

with the designation, the receiving Party may follow the dispute resolution procedures in paragraph

11 above.

        13.     Consistent with Federal Rule of Evidence 502(d), the inadvertent production of

privileged or work-product protected documents or information is not a waiver of the privilege or

protection from discovery in this case or in any other federal or state proceeding. This Order shall

be interpreted to provide the maximum protection allowed by Federal Rule of Evidence 502(d).

Moreover, no party intends to produce documents and/or information that are protected by the

attorney-client privilege or the work product doctrine. In the event that such documents or

information are produced, the producing party may request their return from the receiving party,

who will immediately cease to use such documents and will within five (5) days return or destroy

all copies of such document(s) and any materials paraphrasing, summarizing, referencing or

otherwise using such documents.

        14.     This Order shall govern pretrial proceedings only, and nothing set forth herein

prohibits the use at trial of any confidential information or affects the admissibility of any evidence.

The procedures to govern the use and disclosure of confidential information at trial shall be subject

to a further order of the Court.

        15.     Nothing herein shall be construed as limiting a party’s use of its own confidential

information and such use shall not constitute a waiver of the terms of this Order or the status of




                                                   5
      Case 3:19-cv-00221-MOC-DCK Document 63 Filed 05/20/20 Page 5 of 8
such information as confidential information. Either party may remove the “Confidential”

designation from any information it has previously so designated.

       16.     The parties cannot use or disclose any confidential information in any pretrial court

proceeding that is open to persons not authorized to have access to such confidential information

under the terms of this Order. This provision does not limit the right of any of the parties to file

any confidential information under seal as described above or submit any confidential information

in camera to the Court.

       17.     Third parties who are the subject of discovery requests, subpoenas, or depositions

in this case may take advantage of the provisions of this Protective Order by designating

information for confidential treatment as provided in this Protective Order. However, the right of

third parties to designate information for confidential treatment under this Order explicitly does

not authorize disclosure of confidential information to any third party except as provided in

Paragraphs 8 and 9.

       18.     The confidentiality obligations of this Order shall survive any settlement, judgment,

or other disposition or conclusion of this action, and all appeals therefrom. This Court shall retain

continuing jurisdiction to enforce the terms of this Order. Within sixty (60) days after the final

resolution of this matter, including any settlement or appellate proceeding, the parties agree to

return to opposing counsel, or destroy the original and any copies of any confidential information

produced.

       19.     Any party may at any time and for any reason seek modification of this Order. This

Order can be modified only by written agreement of the parties or by Order of this Court. Each

party reserves the right to object to any party’s motion or request to modify this Order.




                                                 6
      Case 3:19-cv-00221-MOC-DCK Document 63 Filed 05/20/20 Page 6 of 8
       20.     The ultimate disposition of confidential information on the completion of litigation

shall be subject to a final order of the Court.

       IT IS SO ORDERED.


                                                      Signed: May 20, 2020




AGREED TO BY:


 WAGNER HICKS PLLC                                    JOSHUA H. STEIN
                                                      Attorney General


 /s/ Sean C. Wagner                                   /s/ Nora F. Sullivan
 Sean C. Wagner                                       Nora F. Sullivan
 NC State Bar No. 50233                               Assistant Attorney General
 sean.wagner@wagnerhicks.law                          NC State Bar No. 43284
 Derek M Bast                                         nsullivan@ncdoj.gov
 NC State Bar No. 49069
 derek.bast@wagnerhicks.law

 831 Morehead St., Ste 860                            NC Department of Justice
 Charlotte, NC 28202                                  PO Box 629
 Tel: 704.705.7358                                    Raleigh, NC 27602
 Fax: 704.525.0600                                    Tel: 919.716.6920
                                                      Fax: 919.716.6764

 Counsel for Plaintiff                                Counsel for Defendants




                                                  7
      Case 3:19-cv-00221-MOC-DCK Document 63 Filed 05/20/20 Page 7 of 8
                                            EXHIBIT A

         The undersigned has read and understands the terms of the Stipulated Protective Order

effective in this case, William Scott Cameron v. The University of North Carolina at Charlotte, et

al., Civil Action No. 3:19-cv-221-MOC-DCK, which is currently pending in the United States

District Court for the Western District of North Carolina.

         The undersigned agrees (i) to abide by the terms of the Stipulated Protective Order; (ii) not

to use or divulge, under penalty of law, any documents, materials or other information covered by

the Stipulated Protective Order, including confidential information, except as permitted by the

terms of the Stipulated Protective Order; and (iii) to submit to the jurisdiction of the United States

District Court for the Western District of North Carolina for resolution of any issues arising under

the Stipulated Protective Order.


Signed:

Printed:

Dated:




      Case 3:19-cv-00221-MOC-DCK Document 63 Filed 05/20/20 Page 8 of 8
